ClaRKSON, J.,
dissenting: Taking tbe entire evidence of J. A. July, witness for plaintiff, I tbink it was sufficient to be submitted to tbe jury.
In Shell v. Roseman, 155 N. C., at p. 94, we find: “We are not inadvertent to tbe fact tbat tbe plaintiff made a statement on cross-examination as to a material matter, apparently in conflict witb bis evidence wben examined in chief, but tbis affected bis credibility only, and did not justify withdrawing bis evidence from tbe jury. Ward v. Mfg. Co., 123 N. C., 252.”
E. R. Wolfe was a switchman, working for defendant. July testified, in part: “It was a shifting engine shifting cars on these spur tracks tbat I have just described. I remember tbe day Mr. E. R. Wolfe was killed and run over. I saw tbe accident. I saw possibly it was two or three cars, I disremember which, but Mr. Wolfe was on tbe rear end of tbe cars. Tbe engine had shifted these cars on one of tbe tracks, like track 10, as well as I can remember. Wben tbe engine shifted them in it left tbe cars running, tbe engine cut loose. Mr. Wolfe was up there putting on brakes, whensoever they shunt tbe cars in. Wben I last seen him there come in other cars and struck tbe cars be was on before be got these finally stopped. Tbe engine shoved these cars in, what I call kicked in, but tbe engine was cut loose from them before they stopped rolling. These last cars struck tbe one on which Mr. Wolfe was on and knocked him off. . . . Wben Mr. Wolfe was on tbe cars tbat were first put in witb bis brake stick turning tbe brake wheel, wben tbe second cars were run in on him I didn’t bear no notice given to him of their approach. Tbe cars passed by me where I worked. They passed by where I was. . . . Q. Was there anything, if tbe engineer and conductor on tbe shifting train bad been looking, was there anything to keep them from seeing Mr. Wolfe? A. Nothing as I know of. I don’t have any opinion as to tbe rate of speed tbe first cars were going wben they were shunted in there. They were going good and swift. Tbe second lot of cars come in about tbe same speed. Tbe engine left these first ones going there. . . . Three or four minutes tbe cars bad been rolling away from tbe ladder before tbe other cars came in there and struck against it, but I couldn’t say definitely bow many minutes it was. I couldn’t give you exactly tbe speed of them, but rolling pretty good and swift. Wben tbe engine kicked them in there I suppose they might have been going eight or ten miles an hour. Passed me rolling about tbat speed. Tbe first ones bad slowed down some. Wben they passed me they were not going eight or ten miles an hour. Tbe last ones were kicked in there. Wben they were first kicked in there they were making about tbat speed. I said up on tbe end, just about where tbe engine cut loose from them they were going eight or ten miles an hour. ... I stated tbat wben the first cars were shunted in they *618were shunted in’about ten miles an hour and gradually slowed down. The brakeman, Mr. Wolfe, slowed these cars down. "When the' second group of cars came in no brakeman or switchman was on the cars. The speed on them had not slackened before it struck the car Mr. Wolfe was on.”
E. R. Wolfe’s wife testified: “At the time of his death his salary was around two hundred dollars a month. He was an economical man and provided well for his family. At his death he didn’t leave any estate but a home, and it was not paid for.”
Here we have a man, without any fault on his part, killed at his post of duty, leaving a wife and family practically penniless. The evidence shows that Wolfe was on the rear end of the cars, which had been shunted or kicked into a spur track, with the engine cut loose, putting on brakes to stop the shunted-or kicked cars, with his brake stick turning the brake wheel. Before these cars were stopped, the engineer, without notice to Wolfe or any warning to him, kicked or shunted other cars on the same track “rolling pretty'good and swift.” The first cars shunted in had slowed down when "Wolfe was putting on the brakes. The cars that were then kicked bn the same track had no brakeman and the speed had not slackened before they struck the car Wolfe was on, nor was warning given by the engineer by ringing a bell or blowing a- whistle. The ■impact was so severe that Wolfe was knocked from his post of duty and killed. “His body was badly cut' up.” A reasonable inference from- the fact that Wolfe was knocked off by the impact, is that the jar 'was unusual and further that he had no notice. When the- engineer kicked in the second lot-of cars, which were going “good and swift,” how- easily the engineer could-have given warning to Wolfe, by ringing the bell or blowing the whistle.- - Wolfe was suddenly, without notice, hurled to the ground and killed.'
I--think this action is governed'by the principle set forth in. Chicago R. I. & P. R. Co. v. Ward 252 U. S., 18, 64 Law Ed,, 431: “Applying the principles settled by these decisions to the facts of this case, the testimony shows that Ward had -neither warning nor opportunity -to judge of the danger to which he -was exposed by the failure of the engine foreman to cut off the cars. In the absence of -notice to the contrary,'and the record shows none, Ward had the right to act upon the belief that the usual method' wóúl'd be followed and the cars cut off at'the proper time'by the engine foreman, so -that he might safely proceed'to- perform his duty as a' switchman by setting the brake to check the cars which should have been detached. For the lack of proper care on the part of the representative of the railway company while Ward was in the performance of his duty, he was suddenly precipitated from the front end of the car by the abrupt checking resulting from the failure-to make the disconnection.' ' This situation did not make the • doctrine of assumed *619risk a defense to an action for damages because of the negligent manner of operation which resulted in Ward’s injury, and the part of the charge complained of, though inaccurate, could have worked no harm to the petitioners. It was a, sudden emergency, brought about by the negligent operation of that particular cut of cars, and not a condition of danger, resulting from the master’s or his representatives’ negligence, so'obvious that an ordinarily prudent person in the situation in which'Ward was placed, had opportunity to know and appreciate it, and thereby assume the risk.” (Italics mine.)
The fact that the witness, July, testified on cross-examination, “That is the way they make up a train. There was nothing unusual in what happened except that he fell off,” etc. Such statement did not negative the statement theretofore made in regard to this particular occurrence. The entire evidence was for the jury.
It will be noted that this is not a railroad yard case, as are the cases cited in the main opinion. See Candler v. R. R., 197 N. C., 399. The Slocum case seems to be predicated mainly on the following in the opinion: “In the first place, all the testimony indicates that Slocum fell from the car on which he was riding, through some unknown cause, long before the engineer closed the throttle and put in the slack. Therefore, even if Delaney had stayed on duty and had uncoupled the engine, and if the fireman had remained in the cab so as to give Slocum a slacking signal, the accident would not have been avoided. Whatever may have been the cause of Slocum’s death, it was not the neglect to give a slacking signal, because he evidently fell before any vibration from putting in the slack could have occurred.”
The most recent ease — a yard case — is Atchison T. & S. F. Ry. Co. v. Toops, 50 Sup. Ct. Rep., p. 281, decided 14 April, 1930. In that case there were no eye witnesses to the accident. Decedent was a conductor in charge of the railroad freight train. Under the rules of the railroad, the conductor was required personally to make the switching movement. At p. 283, it is said: “What actually took place can only be surmised. Whether he was run down on the track by the first car, or he attempted unsuccessfully to board the train on one side or the other or succeeded, and in either case finally came to his death by falling under or between the moving cars is a matter of guesswork.”
The positive evidence in this case is that the shunted or kicked cars that struck the car where plaintiff’s intestate was putting on brakes, knocked him off. It is not contended by defendant that E. R. Wolfe was negligent or in fault. He was on the top of the car with his brake stick turning the brake wheel, in the performance of duty, to stop the cars; without warning the impact of the shunted or kicked ears was so unusual and severe a “jar or jolt” that he was thrown to the ground and killed. *620The plea of defendant is assumption of risk. Tbe burden of tbis issue is on defendant. Tbe fact was for tbe jury to determine and not tbis Court.
Tbis is a bard case. Here one, admittedly in tbe performance of duty, a bread-winner, at bis post of duty, is thrown from bis place of work by shunted or kicked cars, without warning, no bell rung, whistle blown or brakeman on tbe shunted or kicked cars to give warning, the impact so severe as to burl him from bis place of safety to death. Tbis faithful servant, without fault on bis part, leaves a wife and family penniless. It is for tbe jury to say if be assumed such a risk as that which took bis life. I think tbe evidence sufficient to be submitted to a jury.